RULE 497 DOCUMENT Pursuant to Rule 497(e) under the Securities Act of 1933, as amended (the “Securities Act”), the purpose of this filing is to submit an interactive data file in the manner provided by Rule 405 of Regulation S-T and General Instruction C.3.(g) of Form N-1A on behalf of the Funds listed below.The interactive data file included as an exhibit to this filing relates to the supplement filed with the Securities and Exchange Commission on behalf of the Funds listed below pursuant to Rule 497(e) under the Securities Act on June 4, 2014; such supplement (accession number 0000088053-14-000676) is incorporated by reference into this Rule 497 Document. DWS GLOBAL/INTERNATIONAL FUND, INC. DWS Enhanced Emerging Markets Fixed Income Fund DWS Enhanced Global Bond Fund DWS Global Growth Fund DWS RREEF Global Infrastructure Fund DWS Global Small Cap Fund DWS INCOME TRUST DWS Core Fixed Income Fund DWS Global High Income Fund DWS Global Inflation Fund DWS GNMA Fund DWS High Income Fund DWS Short Duration Fund DWS Strategic Government Securities Fund DWS Ultra‐Short Duration Fund DWS Unconstrained Income Fund DWS INSTITUTIONAL FUNDS DWS EAFEÒ Equity Index Fund DWS Equity 500 Index Fund (a feeder fund of DWS Equity 500 Index Portfolio) DWS S&P 500 Index Fund (a feeder fund of DWS Equity 500 Index Portfolio) DWS U.S. Bond Index Fund DWS INTERNATIONAL FUND, INC. DWS Emerging Markets Equity Fund DWS Global Equity Fund DWS International Fund DWS International Value Fund DWS Latin America Equity Fund DWS World Dividend Fund DWS INVESTMENT TRUST DWS Capital Growth Fund DWS Core Equity Fund DWS Large Cap Focus Growth Fund DWS Mid Cap Growth Fund DWS Small Cap Core Fund DWS Small Cap Growth Fund DWS INVESTMENTS VIT FUNDS DWS Equity 500 Index VIP DWS Small Cap Index VIP DWS MARKET TRUST DWS Alternative Asset Allocation Fund DWS Diversified Market Neutral Fund DWS Global Income Builder Fund DWS Select Alternative Allocation Fund DWS Strategic Equity Long/Short Fund DWS MONEY FUNDS DWS Money Market Prime Series: DWS Cash Investment Trust Class A DWS Cash Investment Trust Class B DWS Cash Investment Trust Class C DWS Cash Investment Trust Class S DWS Money Market Fund DWS MUNICIPAL TRUST DWS Managed Municipal Bond Fund DWS Short‐Term Municipal Bond Fund DWS Strategic High Yield Tax‐Free Fund DWS PORTFOLIO TRUST DWS Core Plus Income Fund DWS Floating Rate Fund DWS SECURITIES TRUST DWS Communications Fund DWS CROCIÒ Sector Opportunities Fund DWS Enhanced Commodity Strategy Fund DWS RREEF Global Real Estate Securities Fund DWS Gold & Precious Metals Fund DWS Health and Wellness Fund DWS RREEF Real Estate Securities Fund DWS RREEF Real Estate Securities Income Fund DWS Science and Technology Fund DWS STATE TAX‐FREE INCOME SERIES DWS California Tax‐Free Income Fund DWS Massachusetts Tax‐Free Fund DWS New York Tax‐Free Income Fund DWS TARGET DATE SERIES DWS LifeCompass 2015 Fund DWS LifeCompass 2020 Fund DWS LifeCompass 2030 Fund DWS LifeCompass 2040 Fund DWS LifeCompass Retirement Fund DWS TARGET FUND DWS Target 2014 Fund DWS TAX FREE TRUST DWS Intermediate Tax/AMT Free Fund DWS VALUE SERIES, INC. DWS Equity Dividend Fund DWS Large Cap Value Fund DWS Mid Cap Value Fund DWS Small Cap Value Fund DWS VARIABLE SERIES I DWS Bond VIP DWS Capital Growth VIP DWS Core Equity VIP DWS Global Small Cap VIP DWS International VIP DWS VARIABLE SERIES II DWS Alternative Asset Allocation VIP DWS Global Equity VIP DWS Global Growth VIP DWS Global Income Builder VIP DWS Government & Agency Securities VIP DWS High Income VIP DWS Large Cap Value VIP DWS Money Market VIP DWS Small Mid Cap Growth VIP DWS Small Mid Cap Value VIP DWS Unconstrained Income VIP
